 Case 2:19-cv-00329-GMN-EJY Document 83 Filed 08/21/20 Page 1 of 2



     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                             UNOPPOSED MOTION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,              TIME FOR PLAINTIFF TO FILE A
24   LLC; a Nevada limited liability company   REPLY IN SUPPORT OF PLAINTIFF’S
     (doing business as “Razaghi Healthcare”), MOTION TO AMEND COMPLAINT
25   AHMAD R. RAZAGHI; individually, TAUSIF PURSUANT TO FEDERAL RULE OF
26   HASAN; individually, DOES 1-10;           CIVIL PROCEDURE 15(a)(2)

27                              Defendants.          (FIRST REQUEST)
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 83 Filed 08/21/20 Page 2 of 2



            Plaintiff respectfully submits this unopposed motion for a one-week extension of time,
 1
 2   September 1, 2020 to September 8, 2020, to file a Reply to Defendants’ response to Plaintiff’s

 3   Motion for Leave to File a First Amended Complaint Pursuant to Federal Rule of Civil
 4
     Procedure 15(a)(2) (“Motion”) (ECF No. 76). Defendants themselves previously asked for
 5
     (ECF No. 76), and received (ECF No. 81), a one-week extension of time following a similarly
 6
 7   unopposed motion to extend their time to file a Response to the Motion. Pursuant to that

 8   extension, their response is due on August 25, 2020.
 9          Plaintiff makes this request due to defense counsel’s current case load, which includes
10
     but is not limited to, extensive pleading practice and discovery responses in the instant case as
11
     well as complex and demanding discovery in unrelated matters.
12
13          This is the first request to extend this deadline. Defendants’ counsel has confirmed via

14   email that they do not oppose a one-week extension of the deadline.
15          RESPECTFULLY SUBMITTED this 21st day of August 2020.
16
                                                            FOR SAGE MEMORIAL,
17
18                                                          /s/ Paul S. Padda
                                                            _____________________________
19                                                          Kathleen Bliss, Esq.
                                                            Paul S. Padda, Esq.
20
                                                            David J. Stander, Esq.
21                                                          Douglass A. Mitchell, Esq.
                                                            Counsel for Plaintiff
22
23
24                                                 IT IS SO ORDERED:
25                                                 ______________________________________
26                                                 UNITED STATES MAGISTRATE JUDGE

27                                                 Dated: August 21, 2020
28

                                                      2
